COO ss BD A BP WH NNO

10
11
12
13
14
15
16
17
18
19

20 |

21
22
23

. 24

25
26
/27
28

Case 2:19-cm-00378-DUTY Document 2 Filed 11/12/19 Pagelof4 Page ID #:2

NICOLA T. HANNA
United States Attorney
BRANDON D. FOX
‘Assistant United States Attorney
Chief, Criminal Division
STEVEN R. WELK
Assistant United States Attorney
Chief, Asset Forfeiture Section
MICHAEL R. SEW HOY (CA Bar No. 243391)
Assistant United States Attorney
Asset Forfeiture Section
312 North Spring Street, 14" Floor
Los Angeles, California 90012
Telephone: (213) 894-3314
Facsimile: (213) 894-0142
E-mail: Michael.R.Sew.Hoy@usdoj.gov

 

Attorneys for Plaintiff
UNITED STATES OF AMERICA

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

IN THE MATTER OF THE SEIZURE IN ~

OF 12.28 BITCOIN VIRTUAL . 19C6€M0037 8
CURRENCY STIPULATION AND REQUEST TO
EXTEND THE DEADLINE TO FILE
CIVIL FORFEITURE COMPLAINT

 

 

 

[PROPOSED ORDER LODGED
CONTEMPORANEOUSLY HEREWITH]

 

 

 

 

 

 

It is hereby stipulated by and between the United States of America (the
“government”) and potential claimant Chan Le (“Claimant”) through his counsel, David
A. Kettel, as follows:

_1... Claimant filed a written claim in administrative forfeiture proceedings
commenced by the United States Customs and Border Protection (“CBP”) with respect
to the 12.28 Bitcoin Virtual Currency (the “seized asset’). .

 

 
Oo pO pp tO DP DP KO KN ND RK rR BR RR ee
co ~ ON Nn & Oo 1) re CO \O CO ~~ NN & Go bo — S

Oo Oo NI NH NH BR WY PO

 

 

Case 2:19-cm-00378-DUTY Document 2 Filed 11/12/19 Page 2of4 Page ID#:3

2. The government asserts that CBP has sent the written notice of intent to
forfeit required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. Under 18
USS.C. § 983(a)(2)(A)-(E), the time has either expired or been tolled for any person to
file a claim to the defendants. | |

3. Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a
complaint for forfeiture against the seized asset alleging that the seized asset is subject to
forfeiture within 90 days after a claim has been filed in the administrative forfeiture
proceedings, which in this case is November 22, 2019, but the statue provides for an
extension of this date by court order or upon agreement of the parties.

4, Claimant does not desire that the government initiate a civil forfeiture
action against the defendants at this time, because the parties desire additional time to
discuss resolution of the matter.

5. As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to
extend the time in which the United States is required to file a complaint for forfeiture or
indictment against the seized asset, in order to provide the parties an opportunity to
discuss settlement. .

6. The parties request and agree that the deadline by which the United States
shall be required to file a complaint for forfeiture against the seized asset and/or obtain
an indictment alleging that the seized asset is subject to forfeiture be extended from
November 22, 2019 to January 6, 2020.

7, Claimant knowingly, intelligently, and voluntarily gives up any right he
may have under 18 U.S.C. § 983(a)(3)(A)-(C) to require the United States to file a

complaint for forfeiture against the seized asset alleging that the seized asset is subject to

|| forfeiture by November.22, 2019, and any right he may have to seek dismissal of any

complaint on the ground that it was not filed or returned on or before such date. For the
avoidance of doubt, nothing in this stipulation shall prevent claimant from seeking

dismissal of any civil complaint for forfeiture and/or forfeiture allegation within an

 

 
Case 2:19-cm-00378-DUTY Document 2 Filed 11/12/19 Page 3of4 Page ID#:4

indictment on the grounds that the government deprived claimant of their right to due
process during the administrative phase.

NOW, THEREFORE, the parties hereto, by and through their respective attorneys,
hereby STIPULATE AND REQUEST that the government’s time to file a civil

forfeiture complaint in connection with the seizure of the seized asset be extended to and

Oo eA NI HD nA BP WO PO

bo BO bo Bo bo bo bo bo bo — pene pet fk — — e — eS —
ao n~ nN Nn ae Oo bo — So \O oO ~] Oo Nn & QO ho — So

 

 

include Saturday January 6, 2020.
SO STIPULATED
Dated: November 12, 2019

Dated: November 12, 2019

Respectfully submitted,

NICOLA T. HANNA

United States Attorney
BRANDON D. FOX

Assistant United States Attorney
Chief, Criminal Division
STEVEN R. WELK

Assistant United States Attorney
Chief, Asset Forfeiture Section

/s/

 

MICHAEL R. SEW HOY
Assistant United States Attorney

Attorneys for Plaintiff
UNITED STATES OF AMERICA

THEODORA ORINGHER, PC

/s/ per email authorization

 

DAVID A. KETTEL

Attorneys for Claimants
CHAN LE,

HUONG THU THI BIEN, AND
THUY TANG

 

 
So Oo ND ON FP W YP

BO wo HO NH VN HD KN HD RR wr RR SR
on DN ON BP WO YP K& TOD ODO WN Dn FB WY NY YF COC

 

 

Case 2:19-cm-00378-DUTY Document 2 Filed 11/12/19 Page 4of4 Page ID#:5

PROOF OF SERVICE BY MAILING
Iam a citizen of the United States and a resident of or employed in Los Angeles
County, California; my business address is the Office of United States Attorney, 312
North Spring Street, 14th Floor, Los Angeles, California 90012; I am over the age of 18;
and I am not a party to the above-titled action;
On November 12, 2019, I served a copy of: STIPULATION AND REQUEST
TO EXTEND THE DEADLINE TO FILE CIVIL FORFEITURE COMPLAINT on

 

each person or entity named below by enclosing a copy in an envelope addressed as
shown below and placing the envelope for collection and mailing on the date shown

below following our ordinary office practices.

TO: David A. Kettel, Esq.
Theodora Oringher PC
1840 Century Park East, Suite 500
Los Angeles, CA 90067.

I am readily familiar with the practice of this office for collection and processing
correspondence for mailing. On the same day that correspondence is placed for
collection and mailing, it is deposited in the ordinary course of business with the United
States Postal Service in a sealed envelope with postage fully prepaid.

This Certificate is executed on November 12, 2019, at Los Angeles, California. I

certify under penalty of perjury that the foregoing is true and correct.

 

TARA B. VAVERE
Senior Paralegal. FSA

 

 
